DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claim 1 is directed to neither a “composition” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101, which is drafted so as to set forth the statutory classes of invention in the alternative only.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “enriched color” and “improved surface scratch appearance” in claim 1 are relative terms which render the claim indefinite. The term “enriched” and “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “a solid surface acrylic composition”, a solid surface is associated with an article, however, the claim is also directed to a composition. Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112, second paragraph. See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). Additionally, acrylic is not included in the claim body. For purposes of expediting prosecution, the claim is interpreted as “a composition comprising a micronized pigment dispersed in a liquid carrier, a filler and an acrylic components; the composition is capable of producing a solid surface article”. 
Regarding claim 4, the phrase "including but not limit to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “metal oxide…iron oxide and zinc sulfide”, however zinc sulfide is not a metal oxide. 
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 depends on itself. For purposes of expediting prosecution, the claim is interpreted as dependent from claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al (US 2015/0166739).
Rose discloses a composition comprising a micronized pigment dispersed in a liquid acrylic media, a filler ATH (example 13, 0057). The amount of pigment is about 1.47 wt% (2.31%*635/(83.4+264+4.26+7.1+0.68+1.5+635); 2.31%=((9.54+16.02+16.02)/( 9.54+16.02+16.02+1758.42))). The pigment is a mixture of carbon black and iron oxide or carbon black alone (examples). 
The composition is capable of producing a solid surface article. 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al (EP 0393129).
Frank discloses a composition comprising pigments dispersed in a liquid acrylic media, a filler ATH and a silane (examples 2-3). Frank discloses too small particles cause sticking of the formed article to the mold and coarser particles tend to settle too fast (7:30-40). Additionally, “micronized pigment” includes a particle size from fractions to thousands of microns. Therefore, one skilled in the art would at once envisage that the pigments of Frank would be micronized. The amount of total pigments is 0.64wt%. 
The composition is capable of producing a solid surface article.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (EP 0393129) in view of Rose et al (US 2015/0166739).
Frank teaches the limitation of claim 2, as discussed above. Frank further teaches black pigment and yellow pigment.
Frank does not mention carbon black and metal oxides.
However, Rose discloses a similar composition and teaches black pigment can be carbon black and yellow pigment can be iron oxide yellow (example 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use pigments comprise carbon black and metal oxide because it is recognized in the art those pigments are suitable for the application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763